DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/22 has been entered.
Claim Objections
Claim 13, along with claims 14-20, dependent therefrom, is objected to because of the following informalities:  In the last line of claim 13 “flooding thea reservoir” should be replaced with -flooding the reservoir- to correct the informality currently present therein.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  In line 1 thereof, Applicant recites “wherein the a salt in the salt solution.”  Deletion of “the” is advised to correct the grammatical informality.  Appropriate correction is required.
Claim 17, along with claims 18-20, dependent therefrom, is objected to because of the following informalities: In line 2 thereof, “comprises a 0-5%”, the article “a” should be deleted to correct the grammatical informality.  Appropriate correction is required.
 Claim 20 is objected to because of the following informalities: in line 2 thereof, “formthe” should be replaced with -from the- to correct the grammatical informality.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Solastiouk et al. (WO 2014/193720), alone, or, in the alternative, in view of Sun (CN 101921584 A).
With respect to independent claim 13, Solastiouk et al. discloses a method of enhancing oil recovery (abstract; page 18, lines 18-29; page 19, lines 4-9) using the nonionic long chain surfactant of claim 1 (page 8, lines 16-29, wherein C12, C16, C20, C24, C28 and C32 Guerbet alcohols are provided for, wherein it is further disclosed t may be 0, thereby removing “BO” from the group and providing for the formula instantly claimed) comprising dissolving the nonionic long chain surfactant in formation water (page 10, lines 25-30; page 11, lines 20-32) to form a mixture with at least one anionic surfactant, wherein the anionic surfactant is alkyl benzene sulfonate (page 12, lines 1-23); and flooding the reservoir with the mixture (page 19, lines 18-29; page 19, lines 4-9).
With regard to the interfacial tension provided for by the nonionic long chain surfactant, the Examiner notes, the reference suggests such as used for enhanced oil recovery purposes and further provides for the interfacial tension as less than 1 x 10-1 dynes/cm (page 18, lines 18-28; the Examiner notes, 1 dyne/cm = 1 mN/m).  Although silent to wherein the interfacial tension is within the range as claimed, since the reference clearly suggests the interfacial tension as less than 1 x 10-1 dynes/cm, as well as provides for the ability of the surfactant mixture to be used for enhanced oil recovery purposes, i.e., the same method as instantly claimed, one having ordinary skill in the art would recognize the optimal interfacial tension thereof that is less than 1 x 10-1 dynes/cm in order to achieve an optimized enhanced oil recovery therewith since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed interfacial tension range as critical and it is unclear if any unexpected results are achieved by using the instantly claimed concentration ranges.  Since the interfacial tension of the fluid of Solastiouk et al. overlaps that which is instantly claimed and is used for the same purpose of enhanced oil recovery, it does not appear that such would be considered an unexpected result and, as such, the determination of such an interfacial tension would be achievable through routine experimentation in the art.  
Additionally, and/or alternatively, Sun suggests non-ionic surfactants used for oil displacement in tertiary oil recovery wherein it is disclosed the ultra interfacial tension formed with crude oil can reach 10-3 to 10-4 mN/m and such is considered to provide for ideal oil displacement effect (abstract).  As such, in providing for an interfacial tension less than 1 x 10-1 dynes/cm in the method of Solastiouk et al., it would have been obvious to one having ordinary skill in the art to provide for an interfacial tension within the range instantly claimed in order to achieve ideal oil displacement.  
With respect to dependent claims 14-16, Solastiouk et al. discloses wherein the mixture further comprises a salt solution, wherein a salt in the salt solution is monovalent or divalent, and, further, wherein a salt in the salt solution is selected from the group as claimed (page 18, lines 1-11).
With respect to dependent claims 17 and 18, Solastiouk et al. discloses wherein the mixture comprises 0-5% of a polymer, and, further, wherein the polymer is polyacrylamide (page 17, lines 28-33).
Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Solastiouk et al. in view of Sun as applied to claim 13 above, and further in view of Zamudio et al. (CA 2746366)
Solastiouk et al. in view of Sun suggests the method as set forth above with respect to claim 13, wherein Solastiouk et al. suggests the fluid as useful at high temperatures and under high salinity conditions (page 6, lines 1-14).  The combination, however, is silent to wherein the mixture further comprises 40-90% foam quality gases with 0-1% foamer, wherein the foamer is cocoamidopropyl betaine and the foam quality gases are as claimed.  Zamudio et al. suggests fluids used for enhancing oil recovery (claims 24-26) at high temperatures and at high salinity (abstract) wherein the aqueous solution may include alkyl amido betaines (p. 11, lines 29-32) such as coco-amido-propyl betaine (Figure 6 and 7) wherein the foam includes 1% by weight of a component of which the coco-amido-propyl betaine is a part and nitrogen as a gas (page 32, lines 18-25).  Since Zamudio et al. suggests the use of the disclosed foams in high salinity fluids used for EOR at high temperatures, it would have been obvious to one having ordinary skill in the art to try the inclusion of a foamer as claimed, and gas therewith necessary to generate such a foam, so as to enhance oil recovery in the method of Solasitouk et al. in view of Sun.  With regard to the amount of gas, one of ordinary skill in the art would recognize the optimal amount thereof to include in order to generate the foam since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Solastiouk et al. in view of Sun as applied to claim 13 above, and further in view of Kurkal-Siebert (WO 2015/135777A2).
Solastiouk et al. in view of Sun suggests the method as set forth above with respect to claim 13, wherein Solastiouk et al. suggests the fluid as useful in enhanced oil recovery methods.  The combination, however, is silent to wherein the mixture further comprises 40-90% foam quality gases with 0-1% foamer, wherein the foamer is cocoamidopropyl betaine and the foam quality gases are as claimed.  Kurkal-Siebert suggests foams used for enhanced oil recovery as a means to counteract the displacing agent’s naturally high mobility and low density which thereby can reduce fingering and gravity over-ride (p. 1, l. 36-40); it is further suggested wherein polyacrylamides are known as providing mobility control and thus improve sweep efficiency in surfactant and alkaline/surfactant processes for enhanced oil recovery and that foam offers the further improvement in sweep efficiency because foam mobility is lower in layers of high permeability than low permeability, thereby providing a more uniform sweep than polymer (p. 2, lines 4-24). The foam suggested by Kurkal-Siebert is provided in an aqueous formulation by the inclusion of a foaming surfactant such as cocoamidopropyl betaine (p. 17, surfactant S11) and at least one gas (p. 13, l. 35-42), wherein 1 wt% of the surfactant is added (p. 20, lines 15-17).  Exemplary gases include nitrogen (p. 14, lines 9-14; 36-41).  Exemplary amounts of gas added are further provided through examples presented therein.  Since Solastiouk et al. discloses the inclusion of a polymer in the enhanced oil recovery fluid and Kurkal-Siebert suggests improvements are achieved in enhanced oil recovery when using a foaming surfactant as an alternative to a polymer, it would have been obvious to one having ordinary skill in the art to try a foamer as claimed in the method of Solastiouk et al. as an alternative to the polymer disclosed therein in order to provide a more uniform sweep efficiency than that which is afforded for by the proppant.  With regard to the amount of gas included, it is the position of the Office based on the exemplary amounts suggested by Kurkal-Siebert, one of ordinary skill in the art would recognize the optimal amount thereof to include in order to generate the foam since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) as set forth in the previous office action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further consideration of the pending claim limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2011/0263467 discloses achieving interfacial tension below 10-3 mN/m using very pure Guerbet alcohols, including C16 and C32 alcohols, wherein the main effect of such surfactants is to provide for values less than 0.1 mN/m in surfactant flooding/Winsor type III microemulsion flooding.  The surfactants are disclosed as anionic.
US 2011/0281779 discloses Guerbet alcohol surfactants having 12-36 carbon atoms that are used for enhanced oil recovery purposes that provide for interfacial tensions within the range instantly claimed.  The surfactants may be used as anionic surfactants, or they can be used without a terminal anionic group to provide an ultra-high molecular weight non-ionic surfactant.  The structure thereof, however, incorporates butylene oxide.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
03/16/22